Citation Nr: 0018552	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to July 17, 1997, for 
the grant of an increase in special monthly compensation for 
accrued benefit purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from July 1937 to March 1959, and 
was a prisoner of war of the Japanese government from April 
1942 to September 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that rating decision the RO increased the amount of 
special monthly compensation payable to the veteran, for 
accrued benefit purposes, effective July 17, 1997.  The 
appellant, the veteran's surviving spouse, perfected an 
appeal of the effective date assigned for the increase in 
special monthly compensation.


FINDINGS OF FACT

1.  The veteran submitted a claim for an increase in his 
special monthly compensation on August 28, 1997.

2.  The veteran died September 25, 1997, of causes related to 
his service-connected disabilities.

3.  Based on the evidence of record at the time of the 
veteran's death, the earliest date on which it is 
ascertainable that an increase in disability occurred is July 
17, 1997.

4.  None of the medical evidence submitted by the appellant 
subsequent to the veteran's death can be considered in 
determining his entitlement to an increase in special monthly 
compensation.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
July 17, 1997, for the increase in special monthly 
compensation for accrued benefit purposes have not been met.  
38 U.S.C.A. §§ 5110(a) and (b), 5121(a) (West 1991 and Supp. 
2000); 38 C.F.R. §§ 3.400(o), 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was a prisoner of war of the Japanese during 
World War II, and suffered numerous diseases and injuries as 
a result of his confinement.  He has received disability 
compensation benefits since 1959, at which time he retired 
from military service.  He was awarded a total disability 
rating based on individual unemployability in December 1981, 
and a permanent and total schedular rating in May 1994.  In 
May 1994 the RO also awarded special monthly compensation for 
having lost the use of his feet and having additional 
disabilities independently ratable at 50 percent or more.  
38 U.S.C.A. § 1114 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.350 (1999).

On August 28, 1997, the veteran submitted a claim for an 
increase in his special monthly compensation based on the 
need for regular aid and attendance.  In support of that 
claim he submitted a private hospital summary showing that he 
was admitted to the hospital on July 17, 1997, and received 
treatment with the following diagnoses: acute congestive 
heart failure; hypertensive cardiovascular disease; diabetes 
mellitus; diffuse arteriosclerosis obliterans; multiple 
trauma syndrome with secondary osteoarthritis, status post 
bilateral knee prosthesis and bilateral rotator cuff injury; 
esophageal dysmotility syndrome; anemia of chronic disease; 
chronic cholecystitis; acute myocardial infarction; and 
hyperuricemia.  

His treating physician stated that on admission he was unable 
to move from his bedside.  As a result of therapy during the 
hospitalization he progressed to the point that he was able 
to transfer from the bed to a chair with limited ambulation 
around the bed with a walker.  The physician described his 
condition at discharge as fragile but stable.  He was limited 
to the use of the walker at home, and used an electric 
wheelchair for outpatient activity.  The physician stated 
that his prognosis was guarded, and referenced a standing 
order of do not resuscitate.  He was provided home health 
services after discharge from the hospital.

The veteran also submitted the report of an examination for 
housebound status or the permanent need for regular aid and 
attendance.  The physician stated that he had examined the 
veteran on July 17, 1997, and found that he was unable to 
move his arms due to multiple trauma syndrome and 
osteoarthritis, and that he had had bilateral knee 
replacements.  He also suffered from dyspnea and peripheral 
edema due to congestive heart failure.  He was unable to 
feed, dress, or go to the bathroom by himself, and was 
confined to bed except for the use of an electric wheelchair.

The death certificate shows that the veteran died September 
25, 1997, due to sepsis caused by cystitis.  Other conditions 
contributing to his death included diabetes mellitus, 
hypertension, and cardiovascular disease.

The appellant claimed entitlement to dependency and indemnity 
compensation benefits and any accrued benefits due the 
veteran in October 1997.  In a January 1998 rating decision 
the RO granted entitlement to service connection for the 
cause of the veteran's death.  In April 1998 the appellant's 
representative submitted a statement in which he indicated 
that the appellant was claiming entitlement to accrued 
benefits based on the veteran's pending claim for special 
monthly compensation based on the need for regular aid and 
attendance.  In the April 1998 decision here on appeal, the 
RO granted entitlement to special monthly compensation at the 
increased rate due to the need for regular aid and 
attendance, and additional special monthly compensation.  The 
RO assigned an effective date for the increase of July 17, 
1997, the date of the veteran's hospital admission and 
examination by his physician.

In her November 1998 notice of disagreement the appellant 
asserted that the increase in special monthly compensation 
should have been paid effective September 2, 1992, at which 
time an examination showed that the veteran needed regular 
aid and attendance.  She submitted documents showing that she 
had been given family and medical leave from her employer in 
November 1996 in order to care for the veteran.

She also submitted medical reports from the veteran's private 
physician, prepared in support of the applications for family 
and medical leave, dated in July 1994, March 1996, and 
November 1996, indicating that the veteran required 
assistance in maintaining personal hygiene, preparing and 
serving meals, ensuring his own safety, and being transported 
for medical appointments.  In the July 1994 statement the 
physician reported that the veteran was confined to a wheel 
chair or bed.  In the March 1996 statement the physician 
reported that the veteran was unable to walk or care for 
himself, and indicated that this condition had begun that 
month.

In an October 1998 statement the veteran's private physician 
reported that the veteran had been under his care from 
September 2, 1992, until his death in September 1997, at 
which time he was unable to care for himself due to his total 
disability.  He stated that the appellant had to give the 
veteran 24 hour care, in that the veteran was confined to bed 
or a chair.


II.  Analysis

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to death, shall be 
paid to the surviving spouse.  In order to be eligible for 
accrued benefits, the claim for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(c).  The evidence shows that the 
veteran died in September 1997, and that the appellant 
claimed entitlement to accrued benefits in October 1997.  The 
effective date for the increase in special monthly 
compensation for the purpose of paying accrued benefits is, 
therefore, limited to September 1995, that being two years 
prior to the veteran's death.  The payment of accrued 
benefits for any period prior to September 1995 is precluded 
as a matter of law.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (the payment of monetary benefits must be authorized 
by statute).

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

The entitlement of the accrued benefits claimant is derived 
from the veteran's entitlement, and the accrued benefits 
claimant cannot be entitled to a greater benefit than the 
veteran would have received had he lived.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).  In other words, 
because the appellant's claim is derivative of the veteran's 
claim that was pending at the time of his death, her 
entitlement is limited to the entitlement arising from the 
veteran's claim.  Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).

The evidence shows that the veteran claimed entitlement to an 
increase in special monthly compensation based on the need 
for regular aid and attendance on August 28, 1997.  The RO 
did not receive any statement or evidence prior to that date 
that could be construed as a claim for an increased rating 
following the May 1994 final rating decision.  38 C.F.R. 
§§ 3.155, 3.157.  The maximum period of retroactivity to 
which the veteran may have been entitled was one year, and 
the appellant's entitlement is, therefore, limited to one 
year prior to the August 1997 claim.  38 U.S.C.A. § 5110(a), 
(b)(2); Zevalkink, 6 Vet. App. at 489-90; 38 C.F.R. 
§ 3.400(o).  Entitlement to an effective date prior to August 
28, 1996, for the increased compensation is, therefore, 
precluded as a matter of law.  McTighe, 7 Vet. App. at 30.

In November 1998, more than one year following the veteran's 
death, the appellant submitted evidence indicating that the 
veteran had required regular aid and attendance prior to 
August 1996.  

The statute and the regulation limit eligibility for accrued 
benefits to the evidence that is in the file at the date of 
the veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000(a) and (d).  In Hayes v. Brown, 4 Vet. App. 353 
(1993), the Court of Appeals for Veterans Claims (formerly 
the Court of Veterans Appeals) (Court) held that the 
definition of "in the file at the date of death" included the 
reports of private hospitalizations or examinations dated 
prior to the date of death that were received by VA 
subsequent to death.  In reaching that result the Court 
relied on provisions of the Veterans Benefit Administration 
Manual M21-1 (Manual M21-1) that expanded the definition of 
evidence "in file" for accrued benefit purposes to include 
medical records generated by VA, but not in the claims file 
at the date of death.  The Manual M21-1 provisions also 
referenced 38 C.F.R. § 3.327 (1992), which indicated that the 
reports of private hospitalizations and examinations could be 
accepted in lieu of VA medical evidence.  Manual M21-1, Part 
VI, Chapter 5, Par. 5.25 (Sept. 21, 1992).

Subsequent to the Hayes decision the Manual M2-1 provisions 
were modified to show that although medical evidence 
generated by VA is constructively "in file" at the date of 
death, there is no longer any reference to 38 C.F.R. § 3.327 
to indicate that medical evidence from private medical care 
providers may be considered in lieu of VA medical evidence.  
Manual M21-1, Part VI, Chapter 5, Par. 5.06 (Aug. 16, 1996).  
In addition, 38 C.F.R. § 3.327 was revised and the provision 
for the acceptance of private treatment records in lieu of VA 
medical examinations was removed.  60 Fed. Reg. 27409 (May 
24, 1995).  The Board finds, therefore, that the Court's 
decision in Hayes is no longer applicable, and that the issue 
of whether the Board can consider medical evidence submitted 
subsequent to the veteran's death must be determined by the 
statute and regulation.

As previously stated, the statute and regulation indicate 
that eligibility for accrued benefits must be based on 
evidence in the file at the date of death.  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000(a) and (d).  VA's General 
Counsel has interpreted the statute and regulation to 
prohibit the consideration of evidence submitted by the 
appellant subsequent to the veteran's death.  VAOPGCPREC 6-
93.  The Board finds, therefore, that the evidence submitted 
by the appellant in November 1998 cannot be considered in 
determining her entitlement to an effective date prior to 
July 17, 1997, for the increase in special monthly 
compensation for accrued benefit purposes.

The relevant evidence in file at the date of the veteran's 
death consisted of the physician's examination report and the 
July 1997 private hospital discharge summary.  Prior to July 
1997, the most recent medical evidence is dated in April 
1994.  The evidence in file at the date of death shows that 
the veteran's disabilities had increased in severity 
effective July 17, 1997, warranting an increase in the 
special monthly compensation.  The evidence in file at the 
date of death did not include any evidence from August 1996 
to July 1997.  The Board has determined, therefore, that the 
earliest date at which it is ascertainable that an increase 
in disability occurred is July 17, 1997, and that an 
effective date prior to July 17, 1997, for the increase in 
special monthly compensation for accrued benefit purposes is 
not warranted.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o)

Even if the Board could consider the evidence received after 
the veteran's death, that evidence showed entitlement to aid 
and attendance more than one year prior to the date of the 
veteran's claim.  Where an increase in disability occurred 
more than one year prior to the date of claim, the effective 
date of the increase is the date of claim. 38 U.S.C.A. 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  Accordingly, 
the evidence received after the veteran's death could not 
serve as the basis for an earlier effective date even if it 
could be considered in deciding the claim.


ORDER

The appeal to establish entitlement to an effective date 
prior to July 17, 1997, for the increase in special monthly 
compensation for accrued benefit purposes is denied.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

